UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C.20549 Form10-Q x QUARTERLY REPORT UNDER SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED June 30, 2008 OR o TRANSITION REPORT UNDER SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number 000-29735 PNG VENTURES, INC. (Exact name of Registrant as specified in its charter) Nevada 71-0915825 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification Number) 5310 Harvest Hill Road, Suite 229 Dallas, TX75230 (Address of principal executive offices) 760-804-8844 (Issuer’s telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. xYesoNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated fileroAccelerated filer o Non-accelerated filero (Do not check if a smaller reporting company)Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes o No x As of July 31, 2008 there were 11,398,309 shares of common stock of the registrant outstanding. PNG Ventures, Inc. FORM10-Q QUARTERLY REPORT PART I FINANCIAL INFORMATION Item 1. Financial Statements 2 Consolidated Balance Sheets at June 30, 2008 (unaudited), and December 31, 2007 3 Consolidated Statements of Operations for the Three and Six Month Periods EndedJune 30, 2008 and and twelve months ended 2007 (unaudited) 4 Consolidated Statement of Stockholders’ Equity for the Six Months Ended June 30, 2008 and twelve months ended 2007 (unaudited) 5 Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2008 and and and twelve months ended 2007 (unaudited) 6 Notes to Consolidated Financial Statements (unaudited) 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 23 Item 3. Quantitative and Qualitative Disclosures About Market Risk 32 Item4. Controls and Procedures 32 PART II OTHER INFORMATION Item 1. Legal Proceedings 34 Item 1A. Risk Factors Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 39 Item 3. Defaults upon Senior Securities 44 Item 4. Submission of Matters to a Vote of Security Holders 44 Item 5. Other Information 44 Item 6. Exhibits 44 Signatures 45 Item1. PARTI FINANCIAL INFORMATION PNG VENTURES, INC. CONSOLIDATED BALANCE SHEETS (Unaudited) ($ in thousands except share amounts) June 30, 2008 December 31, 2007 Current Assets Cash and cash equivalents $ 82 $ — Trade accounts receivable, net of allowances totaling $31 and $0 2,015 — Inventory 259 — Prepaid expenses and other current assets 4,345 — Total Current Assets 6,701 — Property, Plant and equipment, net of accumulated depreciation 34,000 — Prepaid and other long term assets 1,888 5 Total Assets $ 42,589 $ 5 Current Liabilities Accounts payable and accrued expenses $ 5,859 $ 511 Line of credit 1,236 — Current portion of long term debt, net of discount of $81 and $0 4,919 — Notes payable 846 — Convertible promissory notes, net of discount $171 and $0 626 120 Total Current Liabilities 13,486 631 Long term debt, net of discount of $75 and $0 28,925 — Total Long Term Liabilities 42,411 — Commitments and contingencies Stockholders’ Equity (Deficiency) Common stock, $.001par value, 50,000,000shares authorized, 11,398,309 shares issued and 8,798,309 shares outstanding, and 42,198,309 shares issued and outstanding as of December 31, 2007 11 42 Additional paid-in capital 1,652 1,295 Accumulated deficit (1,485) (1,963) Total Stockholders’ Equity (Deficiency) 178 (626) Total Liabilities and Stockholders’ Equity $ 42,589 $ 5 See accompanying notes to consolidated financial statements PNG VENTURES, INC. Statements of Operations (Unaudited) ($ in thousands) ThreeMonthsEndedJune30, Six MonthsEndedJune30, 2008 2007 2008 2007 Sales revenue $ — $ — $ — $ — Cost of sales (exclusive of items shown separately below) — Gross profit — Compensation ,(including share based compensation) — Other selling, general and administrative 153 65 216 130 Depreciation and amortization — — — Net loss from operations (153 ) (65 ) (216 ) (130 ) Other income (expense) Interest expense — (5 ) (2 ) (70 ) Other income – debt forgiveness 683 — 696 — Total other income (expense) 683 (5 ) 694 (70 Net income (loss) 530 (70 ) 478 (200 ) Net loss per common share Basic $ .01 $ (.35 ) $ .01 $ (1.01 ) Diluted .01 (.35 ) .01 (1.01 Weighted average shares Basic 42,290 198,309 42,244 198,309 Diluted 42,890 198,309 42,844 198,309 Seeaccompanying notes to consolidated financial statements PNGVENTURES, INC. CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY For the Six Months Ended June30, 2008 and For The Year Ended December 31, (Unaudited) (Amounts in 000’s) Common Stock Shares Common Stock at Par Additional Paid in Capital Accumulated Deficit Totals Balance December31, 2006 198 $ 1 $ 1,162 $ (1,592 ) $ 430 Shares issued for investment in related parties 40,000 40 (35 ) — 5 Shares issued for converted debt 2,000 2 98 — 100 Net changes in discounts on convertible debts — — 70 — 70 Net loss — — — (371 ) (371 ) Balance December 31, 2007 42,198 $ 42 $ 1,295 $ (1,963 ) $ (626 ) Cancellation of shares (41,780 ) (42 ) — — (42 ) Shares issued related to acquisition 10,700 11 589 — 600 Shares issued for converted debt 280 — 28 — 28 Shares held in escrow (2,600 ) (3 ) (257 ) (260 ) Net income — — — 478 478 BalanceJune 30, 2008 8,798 $ 8 $ 1,652 $ (1,485 ) $ 178 See accompanying notes to consolidated financial statements PNG VENTURES, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS For the Six Months Ended June30, 2008 and 2007 (Unaudited) (Amounts in 000’s) Six Months Ended June 30, 2008 2007 Cash Flows from Operating Activities: Net income (loss) $ 478 $ (200 ) Adjustments to reconcile net loss to net cash used in operating activities: Debt discount amortization — 60 Changes in assets and liabilities: Decrease (increase) in: Prepaid and other current assets (5 ) — Increase (decrease) in: Note payable related party (120 ) — Accounts payable and accrued expenses (353 ) 140 Net cash provided by (used in) operating activities — — Cash Flows From Investing Activities: Acquisition cash of LNG business 82 — Net cash provided by/ (used in) investing activities 82 — Cash Flows From Financing Activities: Net cash provided by/ (used in) financing activities — — Net increase in cash 82 — Cash and cash equivalents Beginning of period — — End of period $ 82 $ — Supplemental Cash Flow Disclosures: Cash paid for income taxes $ — $ — Cash paid for interest $ — $ — See accompanying notes to consolidated financial statements PNG VENTURES, INC. NOTESTO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS June 30, NOTE 1 — BASIS OF PRESENTATION PNG Ventures, Inc. (“PNG” or the “Company” or “us” or “we”) was incorporated in the state of Nevada on September 23, 1995 as Telecommunications Technologies, Ltd.On September 24, 1995, the Company entered a plan of reorganization whereby it purchased all the assets of Temple Summit Management Corporation (“TSMC”), organized in the state of Texas on August 23, 1991 and re-incorporated in September 1994.This business combination was treated as a reverse acquisition for accounting purposes.On February 20, 1998, the Company changed its name to PNG Ventures, Inc. The Company has had little activity until December 2002, when the Company entered into a joint venture agreement and working interest in certain petroleum and related gas licenses.The joint venture agreement was entered into with Anhydride Petroleum (Canada) Inc. a wholly owned subsidiary of Uranium Power Corporation.There is currently no activity under the terms of the joint venture agreement and the Company has determined that there is presently no current value nor any obligations related to the joint venture agreement. On June 30, 2008, the Company entered into the production, distribution and sale of liquefied natural gas (“LNG”) by completing the acquisition of New Earth LNG, LLC, a Delaware limited liability company (“New ELNG”) from Earth Biofules, Inc.New ELNG is a provider of LNG to transportation, industrial and municipal markets in the western United States and portions of Mexico. With this acquisition the Company changed its primary business focus to liquefied natural gas production.Before June 30, 2008, the Company was considered a blank check company. The Companyacquired New ELNG via a Share Exchange Agreement (the “Exchange Agreement”) with Earth Biofuels, Inc., a Delaware corporation (“EBOF”) and its wholly owned subsidiary, Earth LNG, Inc, a Texas corporation (“ELNG”), as sellers,pursuant to which PNG acquired 100% ownership of New ELNG from ELNG, in exchange for the issuance of 7,000,000 shares of the of common stock of the Company (“Exchange Shares”) to ELNG, and certain other consideration and share issuances (said transaction being referred to herein as the “Share Exchange”).EBOF granted an irrevocable voting proxy to certain of their prior creditors regarding the 7,000,000 PNG shares.Other share issuances related to the acquisition, included shares issued to creditors for amended debt terms on assumed debts totaling 1.1 million shares, plus 2.6 million shares issued and escrowed to extinguish certain other debts assumed in the acquisition. Total shares issued related to the acquisition were 10.7 million, and are described more fully in Note 8 below — NOTES PAYABLE, CONVERTIBLE DEBTS AND LINE OF CREDIT . The assets and business which were acquired by us as a result of the Share Exchange include a Topock, Arizona liquid natural gas production facility, and its related distribution and sales businesses, all of which are held and operated by New ELNG’s subsidiaries as described below.PNG has accounted for this acquisition under the Purchase accounting method.The consolidated balance sheets for the Company’s LNG businesses have been consolidated, as an integral part of PNG, on June 30, 2008, the effective date of the acquisition. Prior to the completion of the Share Exchange, ELNG had transferred to New ELNG all right and marketable title to the member interests of Applied LNG Technologies USA, LLC and Arizona LNG, L.L.C. andall their other assets (other than receivables from EBOF and other subsidiaries of EBOF) that, together, comprise theLNG business of PNG effective after the closing of theShare Exchange, resulting in the characterization of the transfer as an asset sale of EBOF’s subsidiary, for taxes purposes, enabling PNG and EBOF to take advantage of certain tax benefits, including a step up in basis to PNG. The subsidiaries of New ELNGinclude Arizona LNG, L.L.C., a Nevada limited liability company (“Arizona LNG”), which owns the Topock Arizona plant, Applied LNG Technologies USA, L.L.C., a Delaware limited liability company (“Applied LNG”) and, the subsidiaries of Applied LNG, Fleet Star, Inc., a Delaware corporation (“Fleet Star”) and Earth Leasing, Inc., a Texas corporation f/k/a Alternative Duel Fuels, Inc. (“Earth Leasing”).Certain shares of non-votingpreferred stock of Earth Leasing are held by a third party.Arizona LNG, Applied LNG, Fleet Star and Earth Leasing are sometimes collectively referred to herein as the “New ELNG Subsidiaries.”Collectively, these entities comprise the LNG business acquired by PNG via the Exchange Agreement. NOTE 2 — SIGNIFICANT ACCOUNTING POLICIES The accompanying consolidated financial statements and the supporting and supplemental material are the responsibility of the management of the Company. Principles of Consolidation— The June 30, 2008 consolidated balance sheet and consolidated statement of changes in stockholders’ equityinclude the accounts of PNG, New Earth LNG, Inc. and it’s whollyowned subsidiaries, thereby reflecting the transactions related to the June 30, 2008 effective date of the Exchange Agreement.The consolidated statements of operations include only the accounts of PNG, without any operations of the LNG business., which was not acquired by PNG until June 30, 2008.All significant intercompany accounts and transactions have been eliminated in consolidation. Use of Estimates— The preparation of consolidated financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Significant estimates included in the accompanying financial statements include the value of the goodwill asset.
